DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 24 June 2019. The present application claims 1-20, submitted on 24 June 2019 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 09 of claim 1 recites “said reel at at least one edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 recites the limitation "said advancement line" in each respective claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10-13 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herava (U.S. Patent No. 6,584,752).
Regarding claim 1, 16 & 20, Herava discloses (see Figure 1) a device (20) for applying cover sheets (65) on palletized loads (31), comprising at least one support (30) for at least one palletized load (31), means (63) for unwinding at least one reel of cover film (65) from which a plurality of sheets (61) to be applied on the palletized loads (31) can be obtained, and at least one applicator member (50) adapted to one-by-one position the cover sheets (65) obtained from said reel (65) on the top of respective palletized loads (31) wherein said applicator member (54) comprises at least one robotic arm (51) having at least one operative end (54) with at least one grip member (55) is associated, said grip member (55) being adapted to pick up each cover sheet (65) unwound from said reel (65) at least one edge, and to position it on the top of a respective palletized load (see Figure 7), wherein said robotic arm (51) comprises a base (23), opposite the operative end, positioned alongside the support (30) of the palletized load (31), and wherein said robotic arm (51) can follow the load (31) while said load advances (Column 3, line 50-51). 
Regarding claim 2, Herava discloses (see Figure 2) wherein said unwinding means (63) comprise at least one seat (62; see Figure 2) for at least one respective reel of cover film (65), comprising at least two unwinder rollers with parallel axes, said unwinder rollers (see Figure 2) being idle, or at least one of these being associated with respective friction means or with respective rotation actuation means (see Column 2, line 60-66).
Regarding claim 6, Herava discloses (see Figure 1) wherein said robotic arm (51) comprises a base (23), opposite said operative end (54), positioned alongside said support (30) of the palletized load (see Figure 2).
Regarding claim 10, Herava discloses (see Figure 3) wherein said unwinding means (63) comprise means (66) for the selective locking of the edge of each cover sheet (65) unwound from said reel (65), adapted to maintain said edging the correct position in order to allow said grip member (55) to grasp it.
Regarding claim 11, Herava discloses (see Figure 3) wherein said selective locking means (66) comprise at least one first element and one second element (see Figure 5) mutually movable between a position of free passage of the edge of the reel (65), in which they are separate from each other, and position of locking the edge of the reel (65), in which they are in mutual contact so as to shut the edge between them (see Column 5, line 13-16).
Regarding claim 12, Herava discloses (see Figure 5) wherein said first element and second element (gripper elements as shown in Figure 5) are covered with respective corresponding first openings and second openings in order to allow said grip member (55) to grasp the edge of the reel (Column 5, line 13-16).
Regarding claim 13, Herava discloses (see Figure 5) wherein said first element and second element have substantially plate-like shape (gripper elements as shown in Figure 5), said first element being fixed and said second element being movable with respect to said first element (Column 5, line 13-16).
Regarding claim 18, Herava discloses (see Figure 1) wherein said winding apparatus (40) and said robotic arm (51) are positioned on the same side with respect to said advancement line (30), or on opposite sides.
Regarding claim 19, Herava discloses (see Figure 1) wherein said robotic arm (51) and said unwinding means (63) are positioned on the same side with respect to said advancement line (30), or on opposite sides.

Allowable Subject Matter
Claims 3-5, 7-9 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                  

/ROBERT F LONG/Primary Examiner, Art Unit 3731